Title: Enclosure: Orders on the Inauguration, 2 March 1801
From: Senate
To: 


EnclosureOrders on the Inauguration

Congress of the United StatesIn Senate, March the 2nd. 1801.

Ordered, that the Letter received from the President, elect, of the United States be referred to Mr. Morris, Mr. Dayton and Mr. Ross, to report thereon
Ordered, that the Committee who were appointed to take into consideration the Letter from the President, elect, of the United States, of this day, be discharged.
A motion was made as follows.
The President, elect, of the United States having informed the Senate that he proposes to take the oath which the Constitution prescribes to the President of the United States before he enters on the execution of his office, on Wednesday the 4th. instant, at twelve o’clock in the Senate Chamber:
Ordered, that the Secretary communicate that information to the House of Representatives that seats be provided for such members of the House of  Representatives and such of the public Ministers, as may think proper to attend; and that the Gallery be opened to the Citizens of the United States.
And the motion was agreed to and the Secretary notified the House of Representatives accordingly.
Attest,

Sam: A. Otis Secretary

